DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1, 3-27 and 29-51 are pending and have been examined in this application. 
Claims 1, 3-17 are currently amended; claims 2 and 28 are canceled;  49 are original; claims 17-27 and 29-50 are currently amended and withdrawn;
Claims 1, 3-16 and are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 12/07/2020 and reviewed by the Examiner.
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. Additionally, the arguments are moot based on the current interpretation of Infusino necessitated by the amendment to the claims.
Regarding Applicants argument wherein “…the Examiner incorrectly states that reference (14) of Infusino et al. is a mounting cleat…reference numeral (14) of Infusino et al. actually refers to a cap for the disclosed inflation valve assembly…” The Examiner asserts that Infusino teaches all the elements as claimed in claim 1, furthermore, the element (14) of Infusino is capable of serving as the base member for example element (66) of element (14) is referred as the base portion see e.g. [Infusino; 0040]. Thus, the 
Regarding Applicant argument wherein “…the term configured to receive an adhesive layer” is merely a statement of intended use and has not addressed…” The Examiner respectfully disagrees. Although, the limitation has been interpreted as intended use. However, appropriate weight is given to the recitation. The base member of Infusino is capable of receiving the adhesive layer without modification and therefore, the base member of Infusino is configured to be attached with an adhesive layer. Additionally, the argument is moot based on the current alternative rejection.
Regarding Applicant’s argument with respect the official notice, the Examiner asserts that Ng et al. U.S. Pat. Pub. No. 20180109006 A1 discloses the first and second materials wherein the first material is harder than the second material [0082].

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 12 and 16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Infusino (U.S. Pat. Pub. No. 20140223643 A1), or alternatively under 35 U.S.C. 103 as being unpatentable over Infusino (U.S. Pat. Pub. No. 20140223643 A1) in view of Hutter (U.S. Pat. No. 7584582 B1).
Regarding claim 1, Infusino teaches mounting cleat assembly for attaching a device to a helmet, 5 mounting cleat assembly comprising:  	a base member (Infusino; 14) configured to be attached with an adhesive to an associated helmet exterior surface [intended use]; 	 threaded insert (Infusino; 42) at least partially received within a cavity (Infusino; cavity of 14) formed in the base member, the threaded insert defining an internally threaded lumen; 
a centrally disposed hollow post portion (Infusino; 66) extending away from the associated helmet exterior surface when the base member is attached to the associated helmet exterior surface [see Figs. 1-3 for configuration; additionally the recitation is considered  as intended use] and 
a head portion (Infusino; 26) having a diameter greater than a diameter of the hollow post portion and disposed at a distal  end of the hollow post portion.
 teaches the base member configured/capable of receiving an adhesive layer without any modification. However, in light of the argument, since adhesive layer is not disclosed. It is noted that Hutter teaches the base member (Hutter; 15) configured to receive an adhesive layer (Hutter; 40).
Infusino and Hutter are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an adhesive layer with the base member of Infusino. The motivation would have been to facilitate the use of the product and as well as to provide appropriate strength during the retention. Therefore, it would have been obvious to modify Infusino as specified in claim 1.
Regarding claim 3, Infusino teaches wherein the base member (Infusino; 14), hollow post portion (Infusino; 66), and head portion (Infusino; 26) cooperate to define a channel (Infusino; channel receiving 18), the channel defining a first mounting interface (Infusino; inner surface of the channel engaged with 18).
Regarding claim 4, Infusino teaches wherein the threaded insert (Infusino; 42) defines a second mounting interface (Infusino; surface of the threads of 42).  
Regarding claim 2012, Infusino teaches wherein the mounting cleat further comprises an extended base portion (Infusino; 70 or 62), said extended base portion having a bottom surface, wherein the bottom surface (Infusino; bottom surface of 70 or 62) is generally convex.
Regarding claim 16, Infusino teaches further comprising a 5cover (Infusino; 62), the cover configured to removably attach to the mounting cleat.

Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Infusino (U.S. Pat. Pub. No. 20140223643 A1) in view of Tooley, or Infusino in view of Hutter (U.S. Pat. No. 7584582 B1) and further in view of Tooley (U.S. Pat. Pub. No. 20140084118 A1).
Regarding claim 58, Infusino teaches the inward facing surface.
However, Infusino does not explicitly teach the inward facing surface has an irregular surface. 
Tooley teaches the head member (Tooley; Fig. 5; 5) having the inward facing surface has an irregular surface (Tooley; surface defined by 24 and surface above element 23 and surface of 15).
Infusino and Tooley are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the mounting cleat of Infusino having the inward facing surface that has the irregular surface. The motivation would have been to receive the other fastening element. Therefore, it would have been obvious to modify Tooley as specified in claim 8.
Regarding claim 9, Infusino as modified teaches The helmet mount system of claim 1, wherein the inward facing surface has a plurality of channels (Tooley; channels defined between 24, portion above annotation 23 in Fig. 5 and element 15) formed therein for receiving an 10adhesive (Tooley; 4).  
Regarding claim 13, Infusino as modified teaches the 25adhesive layer (Tooley; 4), the adhesive layer configured to permanently bond the inward facing surface to the surface of the helmet [intended use].  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Infusino (U.S. Pat. Pub. No. 20140223643 A1), or, Infusino in view of in view of Hutter (U.S. Pat. No. 7584582 B1).
Regarding claims 10-11, Infusino teaches the mounting cleat assembly.
Infusino is silent to disclose the materials of the mounting cleat and the threaded insert.
However, the Examiner takes the official notice that providing the threaded post having the material harder than the material of the mounting cleat is old and well known in the art e.g. threaded inserts made of metal while the mountings members made of plastic. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the mounting cleat that is formed of a first material selected from the group consisting of a metal, a polymer material, and a composite material and the threaded insert is formed of a second material, wherein the second material is harder than the first material. The motivation would have been to provide appropriate strength during the retention while making the product cost effective. Therefore, it would have been obvious to modify Infusino as specified in claims 10-11.
Allowable Subject Matter
Claims 5-7, 14 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 51 is allowed.


 	Note: Although, claim 17 was not fully examined because claim 17 was previously withdrawn from consideration. However, if claim 17 found to be allowable as a generic claim that reads on the elected species 1, the restriction requirement would be withdrawn upon the allowance. Thus, from a cursory review it appears that the scope of claim 17 is encompassed by the claim 1 of the Application number 16151899. Therefore, a terminal disclaimer should be filed to prevent the double patenting issue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631